DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 05/20/2020 is acknowledged and made of record. Claims 1-11 are pending for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation " through the shell ". There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinkawa (US 2015/0011165).
As to Claim 1, Shinkawa discloses An input device for an intelligent terminal, the input device being in communication connection with the intelligent terminal and transmitting a received input operation to the intelligent terminal, and the input operation being displayed on a screen of the intelligent terminal, wherein: 
the input device comprises at least one operating portion and at least one first fixing portion (fig.3- para.0054-0055- operation key 35 and mounting portion 31 including insert port 32, locking button 34, slide groove 33, slide button 38); 
the input device is assembled and matched with the intelligent terminal through the shell, and an inside surface of the shell surrounds the intelligent terminal (fig.7- controller 30 is coupled with intelligent mobile phone 40 through the housing (read as shell) of the mobile device 40 as is it is clamped by device holder 10); 
an outside surface of the shell is provided with a second fixing portion assembled and matched with the first fixing portion (fig.3, 7- outside surface of housing of mobile phone 40 is provided holder device 10, including holding portions 11a, 11b, 12a,12b, that is assembled and coupled to controller 30 via sliding groove 33, locking button 34, slide button 38 of mounting portion 31); 
when the first fixing portion and the second fixing portion are in an assembled state, the input device is located on one side of the shell in a horizontal direction (fig.7- controller 30 located on one side of mobile phone 40 in horizontal direction); and 
when the shell is assembled with the intelligent terminal, an inside surface in a vertical direction corresponding to the second fixing portion is contacted with a top end surface or a bottom end surface of the intelligent terminal (fig.7- inside surface of holding portions 11a,11b,12a contact a top surface (where 11a, 11b located) and bottom surface (where 12a is located)).

As to Claim 2, Shinkawa discloses wherein: the first fixing portion and the second fixing portion can be any connecting mechanism of a guide groove, a buckle, a screw, a magnet and a bolt or a combination of at least two of the connecting mechanisms above (fig.3,7- mounting portion 31 including, insert port 32  slide groove 33, locking button 34, slide button 38 {read as first fixing portion} and device holder 10, including holding/clamp portions 11a,11b,12a {read as second fixing portion}).

As to Claim 3, Shinkawa discloses wherein: the first fixing portion is a cylindrical convex portion (fig.3- mounting portion 31, including sliding groove 33, insert 32, locking button 34); the second fixing 

As to Claim 4, Shinkawa discloses wherein: the operating portion comprises one or more of a rocker, a button or a rotary knob (fig. 3- operation key 35).

As to Claim 5, Shinkawa discloses wherein: the operating portion comprises a direction control key formed by a potentiometer (as fig.3,7- operation keys 35 comprise directional key, that may be used to operate a game or other application program-para.0061).

As to Claim 6,  Shinkawa discloses A shell for an intelligent terminal, an inside surface of the shell surrounding the intelligent terminal, wherein: an outside surface of the shell is provided with a second fixing portion assembled and matched with the first fixing portion in the input device according to claim 1 (figs.3,7- housing of mobile phone 40 is provided holder device 10, including holding portions 11a, 11b, 12a,12b, that is assembled and coupled to controller 30 via sliding groove 33, locking button 34, slide button 38 of mounting portion 31).

As to Claim 7, Shinkawa discloses wherein: the first fixing portion is a cylindrical convex portion (fig.3- mounting portion 31, including sliding groove 33, insert 32, locking button 34); the second fixing portion is a clamping groove (fig.1,7- clamping portions 11a,11b,12a), and a shape of an internal space of the clamping groove is adapted to the convex portion (fig.3,7, holder holding portion 12 is inserted into 

As to Claim 9, Shinkawa discloses the shell comprises an annular portion, and an inside surface of the annular portion surrounds a side surface of the intelligent terminal (fig.7- mobile phone 40 comprises housing surrounds the side surface (periphery, display 40a) of mobile phone 40).

As to Claim 10, Shinkawa discloses wherein: the shell comprises a bottom surface, and the annular portion is perpendicular to an edge of the bottom surface; and the intelligent terminal is placed in a space formed by the bottom surface and the annular portion, and a back surface of the intelligent terminal is contacted with the bottom surface (fig.7- housing of mobile 40 surrounds the mobile device 40 (display 40)). 
As to Claim 11, Shinkawa discloses An intelligent terminal comprising the shell according to claim 6 (fig.7- mobile phone 40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkawa (US 2015/0011165) in view of Chang (US 2007/0053682).
As to Claim 8, Shinkawa does not expressly disclose the first fixing portion is a screw fixing position; the second fixing portion is a screw hole; and when the input device is assembled with the shell, the input device is assembled with the screw hole by the screw passing through the screw fixing position.  
Chang discloses where the first fixing portion is a screw fixing position (fig.1- connecting mechanism disposed on attachable camera module 2); the second fixing portion is a screw hole (fig.1- hole 10 on main body 1 of mobile phone); and when the input device is assembled with the shell, the input device is assembled with the screw hole by the screw passing through the screw fixing position (fig.1-2- the connecting mechanism 12 is received by the hole 10 disposed on body of phon-para.0018). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shinkawa et al, by disposing a connecting mechanism (as disclosed by Chang) on controller 30 (Shinkawa) and a screw hole (as disclosed by Chang) on the device holder (of Shinkawa), the motivation being to connect the device controller and the device holder, thereby mounting the device holder (and the mobile phone) to the controller 30 (para.0018- Chang). It is further noted that the combination of Shinkawa et al. in view of Chang, each fixing portion would have performed the same function as it did separately. Therefore, one of ordinary skill in the art would have recognized that the results of the combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627